IN RE: St. Paul Fire & Marine Ins. Co.; — Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Jefferson 24th Judicial District Court Div. “M” Number 477-914; to the Court of Appeal, Fifth Circuit, Number 99-CW-0084.
Denied.
MARCUS, J. not on panel.
CALOGERO, C.J., MARCUS, LEMMON, and VICTORY, JJ. would grant the application and remand the matter to the court of appeal with instructions to order relators to file the documents, under seal, for in camera inspection and to rule on the merits of the application.